         Case 4:20-cv-00758-LPR Document 36 Filed 07/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


RICHARD GILLIAM                                                                    PLAINTIFF
ADC #209415

V.                              NO. 4:20-cv-00758-LPR-ERE

M. GEBHARDT, Lieutenant;
KEVIN SMITH, Jail Administrator;
ALEX STEFFEN, Deputy; and
KAMERON WELLS, Deputy                                                            DEFENDANTS

                                        JUDGMENT

       Consistent with the Order that was entered on this date and the Order entered on January

28, 2021, it is CONSIDERED, ORDERED, and ADJUDGED that (1) judgment is entered in favor

of Defendants Smith, Steffen, and Wells, and (2) the claims against Defendant Gebhardt are

dismissed without prejudice. Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in

forma pauperis appeal of the Judgment, the Order accompanying the Judgment, or the Order

dismissing Defendant Gebhardt from this case would not be taken in good faith.



       IT IS SO ADJUDGED this 27th day of July 2021.




                                                   _________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
